             Case 5:18-cr-00258-EJD Document 1014-1 Filed 09/10/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                            SAN JOSE DIVISION

11
     UNITED STATES OF AMERICA,                        ) Case No. CR 18-258 EJD
12                                                    )
             Plaintiff,                               ) [PROPOSED] ORDER
13                                                    )
        v.                                            )
14                                                    )
     ELIZABETH HOLMES,                                )
15                                                    )
             Defendant.                               )
16                                                    )

17

18           On motion of STEPHANIE M. HINDS, Acting United States Attorney for the Northern District
19 of California, the Court hereby finds and orders as follows:

20           1.      Surekha Gangakhedkar may be called to testify before the jury in this matter;
21           2.      In the judgment of the Acting United States Attorney, Surekha Gangakhedkar is likely to
22 refuse to testify on the basis of her Fifth Amendment privilege against self-incrimination;

23           3.      In the judgment of the Acting United States Attorney, the testimony and other
24 information to be obtained from Surekha Gangakhedkar is necessary to the public interest; and

25           4.      The motion filed here has been made with approval of the designate of the Assistant
26 Attorney General in charge of the Criminal Division of the Department of Justice, pursuant to the

27 authority vested in him by 18 U.S.C. § 6003 and 28 C.F.R. 0.175;

28


     ORDER RE: TESTIMONY
            Case 5:18-cr-00258-EJD Document 1014-1 Filed 09/10/21 Page 2 of 2




 1          IT IS THEREFORE ORDERED that Surekha Gangakhedkar, soon as she may be called, shall

 2 testify under oath and provide other information including documents in this case and in any further

 3 ancillary proceedings;

 4          IT IS FURTHER ORDERED that the testimony and other information compelled from Surekha

 5 Gangakhedkar pursuant to this order, including personal or business records, the fact of her production

 6 of any records, and any information directly or indirectly derived from such testimony may not be used

 7 against her in any criminal case, except a prosecution for perjury, false declaration, or otherwise failing

 8 to comply with this order.

 9

10 DATED:                                                 ____________________________________
                                                          THE HONORABLE EDWARD J. DAVILA
11                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


     ORDER RE: TESTIMONY
